Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-467
                      Lower Tribunal No. 08-3213CC
                          ________________


              Marlene Quintero n/k/a Marlene Dorta,
                                  Appellant,

                                     vs.

                   Park Finance of Broward, Inc.,
                                  Appellee.



     An Appeal from the County Court for Miami-Dade County, Milena
Abreu, Judge.

     Marlene Dorta, in proper person.

     Torres Law Offices, and Ronald R. Torres (Weston), for appellee.


Before SCALES, HENDON, and GORDO, JJ.

     PER CURIAM.
     Affirmed. See Morburger v. Yellow Funding Corp., 3D21-318, 3D21-

881, 2021 WL 4978614, *1 (Fla. 3d DCA Oct. 27, 2020); New Life Rehab

Med. Ctr. v. Mercury Ins. Co. of Fla., No. 3D21-112, 2021 WL 3745213

(Fla. 3d DCA Aug. 25, 2021); Hock v. Triad Guaranty Ins. Corp., 292 So.

3d 37, 39 (Fla. 2d DCA 2020).




                                  2